Citation Nr: 0526475	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the lower thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  The Board remanded this 
case back to the RO for additional development in October 
2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's degenerative joint disease of the thoracic 
spine is productive of moderate symptoms, including pain on 
motion, muscle spasm, and degenerative disc disease.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for 
degenerative joint disease of the thoracic spine have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5291 and 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorder.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed February 2002 rating decision, the RO granted 
service connection for degenerative joint disease of the 
lower thoracic spine based on evidence of thoracic spine pain 
during service.  A 10 percent evaluation was assigned as of 
March 2001. 

The RO based the initial 10 percent evaluation on the results 
of a January 2002 VA examination.  During this examination, 
the veteran, who worked as a contractor, reported increasing 
pain over the course of a working day.  The examiner noted 
that x-rays showed degenerative changes, most pronounced in 
the T12-L1 level with some anterior lipping and some mild 
changes noted in the lower thoracic spine.  There was 
tenderness over the lower thoracic spine on examination but 
good mobility, with forward flexion, extension, and tilting 
within normal limits.  There was discomfort on "extreme 
left, extreme right."  Symptoms were noted to be most 
predominant with percussion from T8-L2.  The diagnosis was 
degenerative joint disease of the lower thoracic spine.

Subsequent VA treatment records reflect treatment for mid and 
lower back pain.  A January 2003 record reflects that a back 
brace was prescribed.  An evaluation in April 2003 revealed 
mild muscle spasm to the left of the T9-T11 region, and the 
veteran reported right leg numbness.  The examiner noted that 
x-rays showed very mild degenerative changes of the lower 
thoracic spine.  The diagnosis was degenerative joint disease 
of the lumbosacral spine and thoracic spine, with paraspinal 
muscle spasm and anesthesia of the right anterior thigh.  In 
December 2003, the veteran reported radiating pain in the 
left flank of the lower thoracic area.  

Following the Board's October 2003 remand, the veteran 
underwent a further VA examination in June 2004, during which 
he reported pain from T8 to T12, intermittent muscle spasm, 
and numbness in the anterior portion of the right thigh.  He 
indicated that the had missed several days from work due to 
back pain.  The examination revealed deep tendon reflexes to 
be 2/4 at the knee bilaterally and 1/4 at the ankle 
bilaterally.  Straight leg raising testing was negative.  
Range of motion studies revealed forward flexion to 45 
degrees, extension to zero degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 25 degrees.  X-rays 
showed degenerative changes at T12 and L1.  The examiner 
assessed degenerative disc disease of the lower thoracic 
spine at T12 and L1.  The examiner further noted that 
repetitive motion did cause increasing pain and some 
fatigability, in that the veteran began to develop muscle 
spasm on the right paraspinous muscles from T8 to L1.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revised criteria, except for those concerning 
intervertebral disc syndrome, are effective from September 
26, 2003.  68 Fed. Reg. 51454-51458 (August 27, 2003). 

For the period through September 25, 2003, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002), a maximum 10 percent 
evaluation was in order for moderate or severe limitation of 
motion of the thoracic spine.

As the veteran has been shown to have intervertebral disc 
syndrome of the thoracic spine, the Board also notes that 
under the old criteria of Diagnostic Code 5293, effective 
through September 22, 2002, a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation contemplated moderate intervertebral disc 
syndrome, with recurrent attacks.  A 40 percent evaluation 
was assigned for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.

Under the revised scheme for evaluating spine disorders 
(Diagnostic Codes 5235-5242), a 10 percent evaluation is 
assigned in cases of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or a vertebral 
body fracture, with loss of 50 percent or more of height.  A 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  

Also, the new criteria for evaluating intervertebral disc 
syndrome are listed under Diagnostic Code 5243, effective 
from September 23, 2002.  A 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

In this case, there are multiple bases for assigning a 20 
percent evaluation for the veteran's thoracic spine disorder.  
First, the veteran has been shown to have degenerative disc 
disease of the thoracic spine, with pain with motion and 
muscle spasm that has been characterized as fatigability.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  This is analogous to moderate 
symptoms with recurrent attacks, and a 20 percent evaluation 
is thus warranted under the old criteria of Diagnostic Code 
5293.  The veteran also has only 45 degrees of forward 
flexion, as would warrant a 20 percent evaluation under the 
revised scheme for evaluating spine disorders.

There is no schedular basis, however, for an even higher 
evaluation.  The veteran's thoracic spine disorder has not 
been shown to be productive of either severe symptoms or 
incapacitating episodes of a total duration of four or more 
weeks in the past 12 months, as would warrant a 40 percent 
evaluation for intervertebral disc syndrome.  Moreover, the 
revised criteria for an increased evaluation under Diagnostic 
Codes 5235-5242 (forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine) have not been shown.  Finally, in view 
of the old criteria, there is no evidence of a vertebral 
fracture (Diagnostic Code 5285) or ankylosis (Diagnostic Code 
5288).

Overall, the evidence supports an initial 20 percent 
evaluation, but not more, for the veteran's degenerative 
joint disease of the thoracic spine.  To that extent, the 
appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected thoracic spine disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial 20 percent evaluation for degenerative joint 
disease of the lower thoracic spine is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


